Name: Commission Regulation (EEC) No 2050/82 of 27 July 1982 fixing for the 1982/83 marketing year reference prices for carp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 7 . 82 Official Journal of the European Communities No L 219/39 COMMISSION REGULATION (EEC) No 2050/82 of 27 July 1982 fixing for the 1982/83 marketing year reference prices for carp the protection of Community production ; whereas , having regard to the information available on produc ­ tion prices, reference prices should be fixed at the levels indicated below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 22 (5) thereof, Whereas Article 22 ( 1 ) thereof provides that before the beginning of each marketing year reference prices may be fixed for carp ; whereas those prices may be fixed at different levels within each marketing year according to seasonal fluctuations in prices ; Whereas Commission Regulation (EEC) No 1985/74 of 25 July 1974 laying down detailed rules of applica ­ tion for the fixing of reference prices and free-at ­ frontier prices for carp (2), as amended by Regulation (EEC) No 1701 /78 (3), provides that reference prices shall be fixed for the period 1 August to 30 November and for the period running from 1 December to 31 July of the following year ; Whereas the fixing of reference prices is essential in order to enable appropriate measures to be applied for The reference price for carp shall be as follows :  for the period 1 August to 30 November 1982 : 1-512 ECU/tonne ,  for the period 1 December 1982 to 31 July 1983 : 1-210 ECU/tonne . Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1982 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . ( 2 ) OJ No L 207, 29 . 7 . 1974, p . 30 . (') OJ No L 195 , 20 . 7 . 1978 , p . 14 .